Citation Nr: 1217941	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  09-25 663	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether the character of the appellant's discharge from service constitutes a bar to Department of Veterans Affairs (VA) compensation benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel

INTRODUCTION

The appellant had active service from September 2004 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 administrative decision of the VA Regional Office (RO) in Muskogee, Oklahoma.  (Due to a change in the location of the appellant's residence, jurisdiction of his appeal has been transferred to the RO in San Diego, California).

The case was remanded by the Board in July 2011 to afford the appellant his requested hearing.  In March 2012, the appellant testified at a hearing conducted at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

At his hearing, the appellant submitted new evidence in the form of a psychiatric evaluation, additional personnel records, and a statement regarding the chronology of events, which relates to the issue on appeal.  The appellant specifically waived his right to have the RO consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2011).  


FINDINGS OF FACT

1.  The appellant entered service in September 2004 and was discharged in August 2007 under other than honorable conditions due to misconduct.

2.  The appellant's service was terminated by a discharge under other than honorable conditions, issued as a result of a continuous period of unauthorized absence of more than 180 days. 

3.  The appellant was not insane at the time he committed the offense that led to his discharge.

4.  The appellant's prolonged unauthorized absence was not warranted by compelling circumstances.


CONCLUSION OF LAW

The character of the appellant's discharge from service is a bar to the receipt of VA compensation benefits.  38 U.S.C.A. §§ 5103, 5103A, 5303 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.12, 3.159, 3.354 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Although the legal conclusion turns on the interpretation of the bars to VA benefits as set forth in the laws and regulations, the United States Court of Appeals for Veterans Claims (Court) has held that veteran status is one of the five elements of a claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, the Court has addressed the adequacy of VCAA notice in cases concerning the character of discharge.  See Dennis v. Nicholson, 21 Vet. App. 18 (2007).
Here, a pre-decisional notice letter dated in December 2007 informed the appellant that his service had been characterized as less than honorable by the service department.  The RO requested that the appellant provide information regarding the events that led to his discharge, to include any supporting statements or evidence, as well as a statement indicating why he believed his service was honorable.  He was also informed of his right to have a personal hearing.  The letter also enclosed a copy of the pertinent regulation.  The appellant responded by submitting copies of service treatment records (STRs).  

The Board finds that the appellant was afforded a meaningful opportunity to participate in the development of his claim.  He was provided the opportunity to provide details concerning the circumstances that led to his discharge.  In addition, the appellant was afforded a hearing before the undersigned in March 2012.  Hence, the Board finds that the appellant has received notice of the information and evidence needed to substantiate his claim, and has been afforded ample opportunity to submit such information and evidence.  There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The appellant's STRs have been obtained and associated with the claims file.  Additionally, the personnel records concerning his discharge have also been obtained.

II.  Analysis

The appellant maintains that the character of his discharge should not be a bar to the receipt of VA compensation benefits.  He acknowledges that he had an extended period of an unauthorized absence, but contends that he was psychiatrically impaired at the time of his unauthorized absence.  See, e.g., December 2008 notice of disagreement.

Under VA laws and regulations and for benefits purposes, a veteran is a person discharged or released from active service under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2011).  Generally speaking, if a person receives a discharge under other than honorable conditions, issued as a result of a period of absence without office leave (AWOL) for a continuous period of at least 180 days, the discharge will serve as a bar to the receipt of VA pension and compensation benefits.  38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. § 3.12 (2011).  Such a discharge will not be a bar, however, if it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).  Nor will the discharge serve as a bar if there are compelling circumstances to warrant the prolonged absence.  38 C.F.R. § 3.12(c)(6).

An insane person is defined by VA regulation as one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  See 38 C.F.R. § 3.354(a) (2011).  

When a rating agency is concerned with determining whether a person was insane at the time he committed an offense leading to his court-martial, discharge or resignation (38 U.S.C.A. § 5303(b)), it will base its decision on all the evidence procurable relating to the period involved, and apply the definition in paragraph (a) of this section.  38 C.F.R. § 3.354(b) (2011).  

A more complete discussion of the VA definition of insanity is included in a VA General Counsel opinion at VAOPGCPREC 20-97.  This opinion states that behavior involving a minor episode or episodes of disorderly conduct or eccentricity did not fall within the definition of insanity in that regulation.  It further indicates that a determination of the extent to which an individual's behavior must deviate from his normal method of behavior could best be resolved by adjudicative personnel on a case-by-case basis in light of the authorities defining the scope of the term insanity.  The phrase "interferes with the peace of society" in the regulation referred to behavior which disrupted the legal order of society.  It holds that the phrase "become antisocial" in the regulation referred to the development of behavior that was hostile or harmful to others in a manner that deviated sharply from the social norm and which was not attributable to a personality disorder.  It was indicated that the reference in the regulation to "accepted standards of the community to which by birth and education" an individual belonged required consideration of an individual's ethnic and cultural background and level of education.  It was stated that the regulatory reference to "social customs of the community" in which an individual resided required assessment of an individual's conduct with regard to the contemporary values and customs of the community at large.  Consulting various well-accepted legal authority, the opinion noted that the term insanity was more or less synonymous with "psychosis."

In addition, the Court held that "a determination of whether a person is insane is in effect a determination of whether that person's actions were intentional and thus the result of willful misconduct."  Zang v. Brown, 8 Vet. App. 246, 254 (1995).  The Court further indicated such a determination is not warranted when the record does not reflect a claimant suffered from insanity due to disease or that he did not know or understand the nature or consequences of his acts, or that what he was doing was wrong.  Id.

The Court has held that the insanity need only exist at the time of the commission of the offense leading to the person's discharge, and that there is no requirement of a causal connection between the insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996).  The Board notes that the burden is on the claimant to submit competent medical evidence that he was insane at the time of his offenses.  See Stringham v. Brown, 8 Vet. App. 445, 449 (1995).  

In determining whether there are compelling circumstances to warrant a prolonged absence, the length and character of service exclusive of the period of prolonged AWOL will be considered.  38 C.F.R. § 3.12(c)(6)(i).  Service exclusive of the period of prolonged AWOL should generally be of such quality and length that it can be characterized as honest, faithful and meritorious and of benefit to the Nation.  Consideration is also given to the reasons offered for going AWOL, including family emergencies or obligations, or similar types of obligations or duties owed to third parties.  38 C.F.R. § 3.12(c)(6)(ii).  The reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level, and judgmental maturity, and consideration should be given to how the situation appeared to the person himself, and not how the adjudicator might have reacted.  Hardship or suffering incurred during overseas service, or as a result of combat wounds or other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began.  Id.

Here, the appellant served on active duty from September 2004 to August 2007.  The appellant's service personnel records show that his discharge in August 2007 was under other than honorable conditions.  His DD 214 shows that the reason for separation was misconduct.  In a May 2008 administrative decision, the RO determined that the character of the appellant's discharge from service was a bar to receipt of VA benefits because the "other than honorable" discharge in August 2007 was issued as a result of willful and persistent misconduct.  

According to the appellant's service records, he had an unauthorized absence on March 29, 2006, for two and a half hours.  The appellant testified that he overslept that day due to sleep medication.  March 2012 Hearing Transcript (T.) at 6-7.  The appellant also had an extended unauthorized absence from on or about July 5, 2006, to on or about February 27, 2007, a period of over 180 days.  He surrendered to a Marine Corps Air Detachment in Oklahoma.  His personnel records do not indicate that he provided any defense for his unauthorized absence at that time.  Indeed, in his acknowledgement of his rights to be exercised or waived during separation proceedings dated in June 2007, the appellant did not request a hearing before an Administrative Separation Board and did not include written statements in rebuttal to his proposed separation.  A review of the June 2007 Summary Court Martial Report fails to show that any defense was presented.  

A statement from a commanding officer dated in July 2007 regarding the recommendation for discharge shows that the appellant reported that he had decided to go absent without authorization after being two hours late for a formation due to car problems, and immediately after receiving a call from a noncommissioned officer stated that he was already declared a deserter.  The appellant admitted to receiving a nonjudicial punishment for his previous unauthorized absence.  Additionally, the appellant had been diagnosed with bipolar disorder.  The appellant's mental health state, his prior nonjudicial punishment, and recent Summary Court Martial made him unfit to continue his obligated military service.  The appellant stated that he would go absent without authorization again if retained in the Marine Corps.

As illustrated by the foregoing, it is clear that the appellant's service was terminated by a discharge under other than honorable conditions, issued as a result of unauthorized absence or being AWOL for a continuous period of at least 180 days.  Therefore, the questions that remain are whether the appellant was insane at the time of committing the offense and, if not, whether there are compelling circumstances to warrant his prolonged absence.

As to the first of these questions, as noted above, the appellant contends that he was psychiatrically impaired at the time of his unauthorized absence from July 2006 to February 2007.  He contends that his psychiatric symptoms manifested during his deployment to Iraq.  T. at 7.  

In this regard, the Board observes that the appellant's STRs contain a post-deployment health assessment dated in January 2006.  At that time, the appellant specifically denied seeing anyone wounded, killed or dead; being engaged in direct combat where he discharged his weapon; or ever feeling that he was in great danger of being killed.  He was not interested in receiving help for a stress, emotional, alcohol or family problem.  With regards to psychiatric symptoms, the appellant denied having little interest or pleasure in doing things; feeling down, depressed or hopeless; or having thoughts that he would be better off dead or hurting himself in some way over the previous two weeks.  He also denied having any experience that was so frightening, horrible, or upsetting that, in the past month, he had any nightmares about it or thought about it when he did not want to; tried hard not to think about it or went out of his way to avoid situations that reminded him of it; was consistently on guard, watchful, or easily startled; and felt numb or detached from others, activities, or his surroundings.  The appellant also denied having thoughts or concerns that he might have serious conflicts with his spouse, family members, or close friends; or that he might hurt someone or lose control with someone.  No referral for mental health treatment was indicated.

Prior the appellant's unauthorized absence, he was provided with a psychiatric evaluation in June 2006.  He reported that he was told to go to mental health after a flight surgeon told him that he might have bipolar disorder.  The appellant indicated that the flight surgeon told him that she had noticed fluctuations in his mood during his deployment to Iraq that had caused her to worry that he might be suffering from some type of mood disorder.  He reported that his flight surgeon noticed that he would go through periods of increased energy levels to periods of decreased energy levels, which appeared to change from day to day.  The appellant reported a familial history of bipolar disorder.  His insight and judgment were deemed intact.  Following examination, the appellant was diagnosed with cyclothymic disorder and amphetamine abuse in full remission.  The examiner indicated that the appellant was psychologically fit for duty and was accountable for his actions.  He was scheduled for possible medication management on June 23, 2006.  Zoloft was prescribed.  There is no indication of insanity in this record.  

A private treatment record dated in December 2006 shows that the appellant was hospitalized for a few days following a bar fight.  He was diagnosed with bipolar disorder, PTSD, alcohol abuse and cannabis abuse.  This record does not suggest that the appellant was insane.  Following the appellant's return to service, an STR dated in March 2007 shows that he wanted to know if he had bipolar disorder and if he was on the right medication.  The examiner noted the June 2006 evaluation and the prescription of Zoloft.  The appellant reported being on medication from June 26, 2006, and his unauthorized absence began on July 5, 2006.  The appellant reported that he did not plan on the unauthorized absence; he got in his car and drove straight to Oklahoma and at that point, decided not to go back.  He saw a psychiatrist at home after the December 2006 admission.  He had been prescribed different medication in December 2006, which he was still on.  He decided to return from his unauthorized absence to deal with things and to get out of service.  The clinician opined that the appellant should be held accountable for his actions and his unauthorized absence.  There was no finding to indicate that the appellant was considered insane during his absence and nothing to suggest his behavior met the definition of insanity.  

A record dated in May 2007 shows that the appellant sought clarification of whether he might have had a bad reaction to the Zoloft.  With regard to his unauthorized absence, the appellant reported that he had no clear thoughts of the first 12 hours, but that he was putting on his "cammies" to go to work and the next thing he knew, he was driving down the highway.  The examiner opined that it was possible that the appellant had a very strong predisposition for mood disorder, and that when he was prescribed Zoloft, that medication set him into a manic episode and that could account for his impulsive unauthorized absence as well as his lack of memory during the initial part of the absence.  However, the clinician reiterated that the appellant should be accountable for his actions; he was absent for eight months and was likely aware that he was in an unauthorized status that would have consequences.  As a result of his bipolar disorder, he was considered unsuitable for continued service.  None of the appellant's STRs indicated that he was insane or had such aberrant behavior at any time during his service.  

The appellant submitted a private psychiatric evaluation dated in January 2012.  The examiner provided a review of the appellant's pertinent medical records.  The appellant reported his unauthorized absence from July 2006 to February 2007.  He indicated that at least one month prior to his February 2007 return, he tried to turn himself into a reserve unit that had no idea how to handle the situation.  He also tried to turn himself into the local police who were also uncertain as to how to proceed.  He then returned to the reserve unit, which then successfully facilitated his return.  The appellant reported on the fact that the flight surgeon noticed his fluctuating moods in Iraq.  He reported being provided with a two-month supply of Zoloft when he was diagnosed with cyclothymic disorder in June 2006.  The appellant indicated that he had been on Zoloft for approximately 14 days when he went absent.  When asked why he went absent, the appellant stated that he did not know why.  He also did not remember much of what he was doing while he was absent until he was psychiatrically hospitalized in December 2006.

With regards to what happened when he went absent, he reported that he was on his way to work when he stopped at the barracks and the next thing he knew, everything was in a blur, and he was in Oklahoma.  He had shadowy memories of going to the barracks that morning before going absent and recalled going through a checkpoint in Arizona, but did not recall stopping to get gas along the way to Oklahoma.  He believed that he took his Zoloft on a daily basis after going absent and guessed that since had a one to two-month supply, he took it for that period of time.  When asked when he began to have more coherent and continuous memory of events, he stated that that did not really occur until after his hospitalization in December 2006.  

When the appellant was asked what he remember during the period between when his unauthorized absence began and when he was hospitalized, he responded that he was drinking and using marijuana on nearly a daily basis.  He was living with his sister and was not working.  He denied being vigilant about avoiding authorities.   In fact, he received a driving under the influence (DUI) citation in October or November and gave the police his military identification.  He was not hiding out.  The appellant reported that he "never really thought about it" as concerned his unauthorized absent status.  He reported being hospitalized in December 2006 after a very bad bar fight.  He indicated attempting suicide in 2008 after service.  Following an exhaustive examination, the appellant was diagnosed with, in pertinent part, posttraumatic stress disorder (PTSD), bipolar disorder, and polysubstance abuse by history, and rule out personality disorder, not otherwise specified (NOS).  

It was the examiner's opinion that the appellant's unauthorized absence was attributed to his use of Zoloft that was psychologically disorganizing to him as Zoloft could cause or exacerbate manic spectrum symptoms, which the examiner believed was the appellant's case.  The appellant reported the onset of what appeared to be a manic episode approximately 14 days after he began the medicine and reported the following several months as being a "blur."  The examiner noted that there was no known prior history of the appellant having an unauthorized absence or as having any disciplinary actions brought against him.  The examiner further opined that even if the Zoloft did not cause an exacerbation of underlying bipolar illness, that it caused significant psychological deterioration such that the appellant's judgment was impaired and he became impulsive as evidenced by his leaving on an unauthorized basis.  

The examiner also noted that the appellant did not behave as an individual who was aware that his actions were illegal as he did not act to avoid authority figures or arrest.  The examiner believed that an individual who was trying to avoid arrest for an unauthorized absence would not have presented their military identification to a police officer when stopped for a DUI offense.  The examiner further believed that the appellant's behavior during that period of time reflected a severely impaired mental status.  Although he was probably no longer using Zoloft within one to two months after it was prescribed in June/July 2006, the appellant's behavior continued to be extremely disorganized and he acknowledged that he was drinking and using drugs heavily during that period of time.  The examiner concluded that after the diagnosis of bipolar disorder was made in December 2006 and was treated with the appropriate medications, there was significant improvement in the appellant's mental status as evidenced by his almost immediate efforts (within the next month or two) to deal with his unauthorized absence status.  

At his March 2012 hearing, the appellant testified that he was diagnosed with the lesser degree of bipolar disorder, cyclothymic disorder, in June 2006 because the examiner told him that if he was diagnosed with bipolar disorder, he would be disqualified from duty and he wanted to stay in service.  T. at 9.  He had no intention of being absent at that time.  Id.  The appellant reiterated that he had vague recollections of what happened between July 2006 and December 2006 when he was hospitalized.  Id. at 15.  

Based on a review of the evidence, the Board concludes that the appellant was not insane at the time of his unauthorized absence from July 2006 to February 2007.  As noted above, an insane person is defined by VA regulation as one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  See 38 C.F.R. § 3.354(a).  According to VA General Counsel opinion at VAOPGCPREC 20-97, the term insanity was more or less synonymous with "psychosis."  Here, the evidence fails to show that the appellant was best characterized as having "psychosis" during his unauthorized absence.  In this case, the evidence does appear to indicate that at time the appellant's unauthorized absence began in July 2006, he was psychiatrically impaired as evidenced by the diagnosis of cyclothymic disorder in June 2006.  Furthermore, the May 2007 treatment record indicates that the Zoloft could have set the appellant into a manic episode, which could account for his impulsive unauthorized absence as well as his lack of memory during the initial part of the absence.  However, the evidence fails to show that the appellant's psychiatric impairment equated to insanity at the time of his offense.  Although the appellant might have had memory impairment, as opined by the January 2012 examiner, the psychiatric evidence of record fails to indicate that the appellant's psychiatric impairment caused prolonged deviation from his normal method of behavior; caused him to interfere with the peace of society; or that he lacked the adaptability to make further adjustment to the social customs of the community in which he resided.  

Here, the first psychiatric treatment record after the appellant returned from his unauthorized absence dated in March 2007 fails to show that he was insane at the time he committed his offense.  At that time, the appellant reported that he did not plan on going absent, but that once he did, he decided not to come back.  The clinician opined then, and again in May 2007, that the appellant should be held accountable for his actions.  There is nothing in that initial treatment record to indicate that the appellant was insane at the time of his offense, or in any of the appellant's other service treatment records, to indicate that he was insane.  In finding that the appellant was not insane at the time of the commission of his offense, the Board observes that the June 2007 Summary Court Martial Order does not make any reference to a defense of insanity.  Significantly, the appellant does not now allege that he made such a defense at that time.  Significantly, prior to his discharge from service, the appellant reported to a commanding officer that he would go absent without authorization again if he remained in service.  Such statement indicates that he appellant was aware of his actions, able to form the intent to violate military law, and willing to do so.

The Board acknowledges the January 2012 psychiatric report indicating that the prescription of Zoloft in the 14 days prior to the appellant's unauthorized absence caused significant psychological deterioration such that the appellant's judgment was impaired and he became impulsive as evidenced by his leaving on an unauthorized basis.  However, the Board reiterates that the evidence fails to show that the appellant's impaired judgment amounted to insanity.  

According to the January 2012 report, the appellant reported a long history of substance abuse beginning with marijuana use in the fifth grade and drinking alcohol on weekends.  His drug involvement was so significant that he manufactured methamphetamine as an adolescent.  As a 12-year old, he was placed in a detention center after running away from home.  During his period of unauthorized absence, the appellant reportedly drank and used marijuana on a daily basis.  Thus, the appellant's long history of alcohol and drug abuse, that began prior to service, and continued during his unauthorized absence, indicates that he did not have prolonged deviation from his normal method of behavior.  Rather, his reported behavior during his period of unauthorized absence appears to have been consistent with his behavior prior to his service.  Such consistent behavior weighs against a finding of insanity as defined above.  

Although the appellant did reportedly receive a DUI citation in either October 2006 or November 2006 and did get into a fight in December 2006, the totality of the evidence fails to show that the appellant's mental state caused him to interfere with the peace of society.  The appellant has not reported any other adverse encounters during his unauthorized absence that lasted from July 2006 to February 2007.  Thus, the Board cannot conclude that the appellant's bipolar disorder and initial treatment with Zoloft caused him to interfere with the peace of society, which also weighs against a finding of insanity.

Lastly, the pertinent evidence of record fails to show that the appellant lacked the adaptability to make further adjustment to the social customs of the community in which he resided.  No medical professional has suggested such a problem.  Thus, the Board finds that the appellant's unauthorized absence cannot be excused on account of insanity.  See 38 C.F.R. §§ 3.12(b), 3.354(a).

The Board also finds that the preponderance of the evidence is against a finding that there are compelling circumstances to warrant the appellant's prolonged absence.  The Board acknowledges that prior to the extended unauthorized absence, the appellant's service included only one military infraction for oversleeping and included his volunteering for deployment to Iraq.  Thus, the evidence does not suggest a pattern of misconduct except when the prolonged absence is taken into consideration.  The appellant has not contended that his unauthorized absence was for family emergencies or obligations, or similar types of obligations or duties owed to third parties.  Indeed, the appellant's only explanation for his unauthorized absence is that he was psychiatrically impaired.  As for the appellant's report that he tried, but was unsuccessful, in prior efforts to turn himself in following the December 2006 hospitalization, such does not equate to compelling circumstances, in light of the appellant having been absent since July 2006.  For the reasons set forth above, the Board has concluded that the appellant was not insane during his unauthorized absence.  Indeed, if the appellant had made attempts to turn himself in as he stated, such action weighs against a finding of compelling circumstances for such a prolonged absence.  Additionally, the June 2007 report from the commanding officer indicates that the appellant decided to go absent after receiving a call from a noncommissioned officer that he was already declared a deserter after not showing up for a formation.  Furthermore, the appellant's report in June 2007 that would go absent without authorization again if retained in service also weighs against of finding that he had compelling circumstances for being gone so long.  

Although hardship or suffering incurred during overseas service, or as a result of combat wounds or other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began, the evidence fails to show that the appellant's prolonged absence was due to any of those factors.  The Board acknowledges that the evidence indicates that the appellant's symptoms may have manifested during his deployment.  However, as set forth above, the Board concludes that the appellant's mental state from his bipolar disorder does not excuse his unauthorized absence.  Thus, the Board finds that the appellant's prolonged unauthorized absence was not the result of compelling circumstances.  See 38 C.F.R. § 3.12(c)(6).
In sum, for all the foregoing reasons, the Board finds that the appellant's discharge from military service is considered to have been issued under dishonorable conditions; the appeal must be denied.  Because the discharge was not under conditions other than dishonorable, the discharge acts as a bar to the receipt of VA pension and compensation benefits.  An exception is not warranted because the appellant was not insane at the time; nor were there compelling circumstances to warrant the prolonged absence that caused such a discharge.  38 C.F.R. § 3.12.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The character of the appellant's discharge from service constitutes a bar to VA compensation benefits.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


